DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C. 112 rejection of claims 14-20 is hereby withdrawn in light of amendments to the claims.

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant mentions steps involved in determining the eligibility of claims as well as court cases that provide a showing of inventions directed to patent eligible subject matter (Amendment, pg. 9 – pg. 18, second para.), and then argues that the recited language in the claims provide improvements to previous ways of implementing virtual personal assistant systems that make the system more engaging and accessible, allowing computer functions not previously performable by a computer, and as such, argues that the claims are not directed to an abstract idea (Amendment, pg. 18, third para. – pg. 19, first para.).
 Examiner respectfully disagrees as using a generic computer (see instant  claim 2 and paragraphs [0039] and [0052] of Applicant’s original specification) to perform abstract ideas that could be achieved by a human does not make the claims less claims 1, 14 and 20 recite mental processes of receiving an input query (i.e. a data gathering step), identifying cues associated with the query (i.e. analyzing/evaluating data), and outputting a response message for the query based on preferences and previous responses (i.e. a judgement responsive to the evaluation/analysis steps) and can be achieved manually with a pen and paper by receiving text queries and providing answers/responses based on preferences and previous answers/responses, without significantly more. The dependent claims 2-13, and 15-19 also recite mental processes and do not add significantly more that the abstract idea and are as such similarly rejected. In response to Applicant’s argument, no evidence is presented as to how the claims or the unclaimed language recited in the specification bring about an improvement in the operations of a computer or computer related technology other than the recitation of the claim language.
 Applicant further argues that as noted in the specification and as claimed, the invention describes improvements to previous ways of implementing virtual personal assistant systems that make the personal assistant system more accessible and engaging, and as such, argues that the claims recite significantly more than the abstract idea (Amendment, pg. 19, second par. – pg. 22, second para.). 
Examiner respectfully disagrees as generating information/responses to input based on stored data corresponds to the well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions (see MPEP § 2106.05) and post solutional activities of providing response messages to queries as described by cited references Wang (para. [0331]), 
            Therefore, Examiner maintains that the claims 1-20 are still directed to non-statutory subject matter.
Claim 20 is still separately rejected under 35 U.S.C. 101 as directed to a signal per se.
             Regarding the 35 U.S.C. 102 rejection of claim 1 and similar claims 14 and 20 with reference Wang, Applicant argues that portions of Wang describe the use of a clarification engine that seeks clarification from a user when the quality of speech recognition from the user’s input is below a threshold, but does not disclose limitation “a response generator configured to output a response message based on the request, the query context and a response profile for the user, the response message including words substantially answering the request, the response profile specifying one or more preferences for the user, each of the one or more preferences being associated with a manner in which the response generator responds to requests from the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages” (Amendment, pg. 22, third para. – pg. 23).
        Examiner respectfully disagrees as the claim language does not preclude the virtual personal assistant system’s answer/response to the user’s input/query from being a clarification message answering the input/query. Nevertheless, Wang discloses its virtual personal assistant system formulating a response to a user’s query/input (para. [0331]; para. [0352]), where the response is presented to the user in at least text form (i.e. including words) in response to the user’s query/request/input, and where the system utilizes the user's current or recent history (i.e. response profile) of dialog clarification and responses (para. [0443]; para. a response generator configured to output a response message based on the request, the query context and a response profile for the user, the response message including words substantially answering the request, the response profile specifying one or more preferences for the user, each of the one or more preferences being associated with a manner in which the response generator responds to requests from the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages”.
             Regarding the 35 U.S.C. 103 rejection of claims 8 and 15 with additional reference Murugheshan, Applicant argues that the rejection of the claims should be withdrawn since Murugheshan fails to disclose the above argued limitations recited in claims 1 and 14 from which they depend (Amendment, pg. 24).
             Examiner respectfully disagrees as described above for claims 1 and 14, and absent any argument as to why the cited portions of Murugheshan fail to disclose limitations recited in claims 8 and 15, Examiner maintains that the rejection of claims 8 and 15 with additional reference Murugheshan is appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of query processing without significantly more. The claims 1, 14 and 20 recite mental processes of receiving an input query (i.e. a data gathering step), identifying cues associated with the query (i.e. analyzing/evaluating data), and outputting a response message for the query based on preferences and previous responses (i.e. a judgement responsive to the evaluation/analysis steps) and can be achieved manually with a pen and paper by receiving text queries and providing answers/responses based on preferences and previous answers/responses. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements where the generically recited computer elements (system, device, processing engine and response generator executed on a processor, medium) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating information/responses to input based on stored data corresponds to the well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions (see MPEP § 2106.05) and post solutional activities of providing response messages to queries as described by cited references Wang, Murugeshan (IDS, 2/11/21) and Penilla (PTO 892, 9/20/21). The dependent claims 2-13, and 15-19 also recite mental processes and do not add significantly more that the abstract idea and are as such similarly rejected.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se, i.e. mere information in the form of data. Although the claim recites a "computer-readable storage medium", it has been noted that the ordinary and customary meaning of "computer readable storage medium" to a person of ordinary skill in the art is broad enough to encompass both non-transitory and transitory media. see Applicant’s original specification (para. [0082]). Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter). Therefore, a claim directed to computer instructions embodied in a signal is not statutory under 35 U.S.C. 101. In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the storage medium in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.       Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al US PGPUB 2018/0314689 A1 (“Wang”)
           Per Claim 1, Wang discloses a system comprising: 
              a personal assistant electronic device that receives input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]); 
              a context processing engine configured to establish a context for the query, the engine applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation system 1152 is able to observer a person's implicit cues and environment…, para. [0193]; para. [0197]; para. [0267]; para. [0301]; para. [0313]; para. [0324]; other indicators of the interaction context may be considered by the context analyzer 2268.  For instance, the virtual personal assistant may provide data that indicates whether the interaction is occurring indoors or outdoors, or that identifies the geographic location of the interaction…, para. [0325]; for the text string 2444 "what's the weather forecast for today," the natural language processing 2414 system may have surmised that the speaker meant "in San Francisco" based on the speaker's current location, last known location, most frequent location, or as a default value…, para. [0360]); and 
             a response generator configured to output a response message based on the request, the query context and a response profile for the user, the response message including words substantially answering the request, the response profile specifying one or more preferences for the user, each of the one or more preferences being associated with a manner in which the response generator responds to requests from the user, each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of dialog with a computing device…, para. [0443], responses provided in text form as including words answering the request/input, user’s history as defining user profile). 
          Per Claim 2, Wang discloses the system of claim 1, wherein the context processing engine and the response generator execute on a processor of the personal assistant electronic device (para. [0538]; para. [0542]). 
          Per Claim 3, Wang discloses the system of claim 1, wherein the context processing engine and the response generator execute on a processor external to the personal assistant electronic device (para. [0106]; para. [0364]). 
Claim 4, Wang discloses the system of claim 1, wherein the at least one input source of the personal assistant electronic device comprises a microphone and the input data indicative of the query comprises audio data (para. [0085]). 
          Per Claim 5, Wang discloses the system of claim 4, wherein the at least one input source of the personal assistant electronic device further comprises a camera and the input data further comprises image data captured coincident with the audio data (para. [0085]; para. [0104]; para. [0114]). 
           Per Claim 6, Wang discloses the system of claim 1, wherein the context processing engine is configured to apply the one or more trained models to the input data to determine environmental cues based on any of: (i) noise level, (ii) presence of people within close proximity to the user, (iii) whether the user is in the presence of one or more of a set of predefined users, (iv) location, (v) location acoustics, (vi) degree of privacy, and (vii) time of day (para. [0064]; para. [0324]-[0325]; para. [0360]). 
            Per Claim 7, Wang discloses the system of claim 1, wherein the context processing engine is configured to apply the one or more trained models to the input data to determine personal cues based on any of a user parameter, an emotion, a speech pattern of the user, pitch, cadence, tone of voice and stridency (para. [0114]). 
          Per Claim 9, Wang discloses the system of claim 1, further comprising a query handler connected to the response generator, the query handler configured to: receive, from the response generator, the request and context information relevant to the request, the context information based on the query context (para. [0113]-[0116]; para. [0331]); and
the response substantially answering the request (para. [0113]-[0116]; para. [0331]). 
         Per Claim 10, Wang discloses the system of claim 1, further comprising a query handler connected to the response generator, the query handler configured to: receive, from the response generator, the request and context information relevant to the request, the context information based on the query context and the user preferences (para. [0113]-[0116]; para. [0331]; para. [0436]); 
              and transmit, to the response generator, a response based on the request and the context information relevant to the request, the response message substantially answering the request (para. [0113]-[0116]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]). 
          Per Claim 11, Wang discloses the system of claim 1, wherein the response generator includes a personality mode and a query handler, the query handler configured to: receive the request and context information relevant to the request, the context information based on the query context and the personality mode (para. [0113]-[0116]; para. [0331]; para. [0436]); and
            generate a response based on the request and the context information relevant to the request, the response substantially answering the request (para. [0113]-[0116]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator  (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0436]). 
         Per Claim 12, Wang discloses the system of claim 1, wherein the response generator includes a language processing engine configured to convey the response message as audio (para. [0113]-[0117]; para. [0331]). 
          Per Claim 13, Wang discloses the system of claim 1, wherein the response generator includes a speech recognition engine, wherein the speech recognition engine extracts the request from an audio recording (Abstract; para. [0113]-[0117]; para. [0226]; para. [0331]; para. [0352]-[0353]).. 
          Per Claim 14, Wang discloses a method comprising: 
               receiving, by a personal assistant electronic device, input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]);
             determining, on a processor, a context for the query, wherein determining includes applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation system 1152 is able to observer a person's implicit cues and environment…, para. [0193]; para. [0197]; para. [0267]; para. [0301]; para. [0313]; para. [0324]; other indicators of the interaction context may be considered by the context analyzer 2268.  For instance, the virtual personal assistant may provide data that indicates whether the interaction is occurring indoors or outdoors, or that identifies the 
             transmitting a response message to the user based on the request, the response message constructed based on the query context and on a response profile for the user, the response message including words substantially answering the request, the response profile specifying one or more preferences for the user, each of the one or more preferences being associated with a manner in which the response processor responds to requests from the user, each of the one or more preferences being set by the response processor in response to feedback from the user to previous response messages  (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of responses provided in text form as including words answering the request/input, user’s history as defining user profile).
           Per Claim 16, Wang discloses the method of claim 14, wherein determining the context for the query includes obtaining personal cues from one or more of images and audio (para. [0114]; para. [0174]). 
           Per Claim 17, Wang discloses the method of claim 14, wherein the personal cues include one or more of user identifiers, user parameters, tone of voice, pitch, cadence and emotion (para. [0114]). 
           Per Claim 18, Wang discloses the method of claim 14, wherein the environmental cues include one or more of location, noise level, size of group, and location acoustics (para. [0064]; para. [0324]-[0325]; para. [0360]). 
           Per Claim 19, Wang discloses the method of claim 14, wherein obtaining a response to the query includes accessing one or more of a calendaring application and a weather application (para. [0358]-[0359]; para. [0415]). 
          Per Claim 20, Wang discloses a computer-readable storage medium comprising instructions that, when executed, configure one or more processors to: 
            receive input data indicative of a query specifying a request from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]);
           determine, on a processor, a context for the query, wherein determining includes applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation 
              transmit a response message to the user based on the request, the response message constructed based on the query context and on a response profile for the user, the response message including words substantially answering the request, the response profile specifying one or more preferences for the user, each of the one or more preferences being associated with a manner in which the one or more processors respond to requests from the user, each of the one or more preferences being set by the one or more processors in response to feedback from the user to previous response messages  (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural- (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of dialog with a computing device…, para. [0443], responses provided in text form as including words answering the request/input, user’s history as defining user profile).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.          Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murugheshan et al US PGPUB 2018/0032884 A1 (“Murugheshan”)
Per Claim 8, Wang discloses the system of claim 7, 
               Wang does not explicitly disclose wherein the input data includes information received from social media, wherein the context processing engine determines one or more personal cues from the information received from social media
              However, this feature is taught by Murugheshan (para. [0023]; para. [0051]-[0052]; para. [0059]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Murugheshan with the system of Wang, because such combination would have resulted in determining the personality of the user (Murugheshan, para. [0051])
            Per Claim 15, Wang discloses the method of claim 14, 
               Wang does not explicitly disclose wherein determining the context for the query includes obtaining one or more personal cues from social media
               However, this feature is taught by Murugheshan (para. [0023]; para. [0051]-[0052]; para. [0059]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Murugheshan with the system of Wang, because such combination would have resulted in determining the personality of the user (Murugheshan, para. [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658